DETAILED ACTION
Claims 1-3, 6-7, 11-12, and 15-20 were rejected in the Office Action mailed 08/20/2021. 
Applicant filed a response and amended claim 1 on 11/16/2021. 
Claims 1-3, 6-7, 11-12, and 15-20 are pending. 
Claims 1-3, 6-7, 11-12, and 15-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Close et al. (US 2005/0148261) (Close) in view of Cabell et al. (US 2013/0216809) (Cabell) and Morin et al. (US 2009/0255640) (Morin).
Regarding claims 1, 6-7, 11-12, and 15-20
Close teaches a nonwoven web having reduced levels of lint and slough, for use in absorbent products. See, e.g., Abstract, entire document. The nonwoven web treated with the meltblown fibers comprises a tissue web, wherein the tissue web is formed according to a wetlaid process. The tissue web is made primarily from pulp fibers, such as softwood fibers and hardwood fibers (per claims 6-7). Paragraphs [0015], [0017-0018], and claim 32. Given Close does not teach incorporation of thermoplastic, water-insoluble polymers in the tissue web, it is clear the tissue web (i.e., first wet laid fibrous structure) of Close is void of thermoplastic, water-insoluble polymers. 
 Close teaches meltblown fibers are applied to both sides of the tissue web to reduce lint and slough to produce a smoother and softer feel. The polymeric material of the meltblown fibers bonds to the fibers contained within the web. Paragraphs [0063-0069] and [0076]. The per claims 11-12). 
Close does not explicitly teach the surface material comprising a plurality of hydroxyl polymer fibrous elements or the specific second ply. 
With respect to the difference, Cabell teaches a fibrous structure comprising a plurality of pulp fibers and starch filaments, wherein the fibrous structure comprises a plurality of pulp fibers positioned between a scrim and nonwoven substrate. Paragraphs [0005] and [0098]. Close is also drawn to fibrous structure for absorbent products. Paragraph [0077]). 
Cabell teaches the scrim comprise filaments comprising a hydroxyl polymer, such as polyvinyl alcohol and/or polysaccharides such as cellulose, cellulose derivatives, hemicellulose, hemicellulose derivatives starch, and starch derivatives. Paragraphs [0069], [0078], [0084], and [0097]. Cabell teaches the filaments are crosslinked. Paragraphs [0070-0071] and [0075]. (per claims 15-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use crosslinked filaments of polyvinyl alcohol and/or polysaccharide, such as cellulose, cellulose derivatives, hemicellulose, hemicellulose derivatives, starch and/or starch derivatives in place of the meltblown fibers of Close, as Cabell teaches these materials are suitable for reducing lint in a fibrous structure, providing additional strength properties, and providing wet strength, and thereby arrive at the claimed invention. Paragraphs [0101] and [0146]. Moreover, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960). 
Close further teaches the nonwoven web is used in multiple ply products. Paragraph [0077]. It therefore would have been obvious to one of ordinary skill in the art to fold the fibrous structure of Close in view of Cabell, in order to form a multiple ply product, as Cabell teaches folding a fibrous structure effectively forms a multiple ply fibrous structure, and thereby arrive at See also Applicant’s Specification, page 12, lines 13-15 (“an individual, integral fibrous structure can effectively form a multi-ply fibrous structure, for example, by being folded on itself”). Since the meltblown filaments of Close in view of Cabell are on either side of the tissue web and the fibrous structure is folded upon itself, it is clear the meltblown filaments (i.e., surface material) forms an exterior surface of the multiple ply fibrous structure.
With respect to the difference, Morin teaches a multi-ply tissue paper, including a first ply being provided with a first embossing pattern forming cushions and a second ply being provided with a second embossing pattern forming protrusions, wherein the protrusions of the second ply are generally positioned inside the cushions of the first ply. Therefore, the multi-ply tissue paper includes a clear distinction between the first ply and the second ply, i.e., the plies are different. See, e.g., abstract and paragraphs [0004], [0007], and [0015-0016]. 
As Morin expressly teaches, the embossing patterns forming the cushions and protrusions in the multi-ply tissue paper imparts two different hand feels and/or haptical and optical experiences in addition to increasing bulk. Paragraphs [0013] and [0016].
In light of the motivation as provided by Morin, it therefore would have been obvious to one of ordinary skill in the art to apply the first ply of the multi-ply fibrous structure of Close in view of Cabell a first embossing pattern forming cushions and the second ply of the multi-ply fibrous structure of Close in view of Cabell a second pattern forming protrusions such that the protrusions are positioned inside the cushions, in order to improve hand feel, haptical experiences, optical experiences, and bulk, and thereby arrive at the claimed invention. 

Given that the structure and material of the multiple ply fibrous structure of Close in view of Cabell and Morin is substantially identical to the structure and material as used in the present 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2
Given that the structure and material of the multiple ply fibrous structure of Close in view of Cabell and Morin is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multiple ply fibrous structure of Close in view of Cabell and Morin would intrinsically have a Force Variability Value of less than 1.40 grams force as measured according to the Glide on Skin Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3
Given that the structure and material of the multiple ply fibrous structure of Close in view of Cabell and Morin is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multiple ply fibrous structure of Close in view of Cabell and Morin would intrinsically have a Force to Drag Value of less than 100 grams force as measured according to the Glide on Skin Test Method, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 18-19 of copending Application No. 15/478,392 in view of Qin et al. (US 2018/0320318) (Qin) and Morin et al. (US 2009/0255640) (Morin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of fibers in the form of first wet laid fibrous structure and a second ply comprising  a second wet laid fibrous structure, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Qin renders obvious the fibers of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. Further, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].
Given that the structure and material of the copending Application No. 15/478,392 in view of Qin and Morin is substantially identical to the structure and material as used in the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 12-13, and 18-19 of copending Application No. 15/478,382 in view of Qin et al. (US 2018/0320318) (Qin) and Morin et al. (US 2009/0255640) (Morin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of naturally occurring fibers in the form of first wet laid fibrous structure and a second ply comprising a second wet laid fibrous structure, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Qin renders obvious the naturally occurring fibers of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. Further, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10, 16, and 18-19 of copending Application No. 15/478,365 in view of Peodja (US 2013/0004552). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of filaments and a second fibrous layer formed of cellulosic pulp fibers in the form of first wet laid fibrous structure and a second ply comprising a second wet laid fibrous structure different from the first ply, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Pedoja renders obvious the filaments of the first fibrous layer comprising a hydroxyl polymer in order to ensure the multi-ply fibrous structure is conveniently disposed. Paragraph [0023-0027] and [0110]. 
Given that the structure and material of the copending Application No. 15/478,365 in vie of Pedoja is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the copending Application No. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13, 16, and 18-19 of copending Application No. 15/478,372 in view of Qin et al. (US 2018/0320318) (Qin) and Morin et al. (US 2009/0255640) (Morin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of a first wet laid fibrous structure comprising fibrous elements and a second ply comprising a second wet laid fibrous structure, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Qin renders obvious the fibrous elements of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. Further, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, 15-16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 16 of copending Application No. 15/478,402 in view of Qin et al. (US 2018/0320318) (Qin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of a first wet laid fibrous structure comprising fibrous elements and a second ply comprising a second wet laid fibrous structure, wherein the second ply is different from the first ply. Moreover, Qin renders obvious the fibrous elements of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. 
Given that the structure and material of the copending Application No. 15/478,402 in view of Qin is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the copending Application No. 15/478,402 in view of Qin would intrinsically have a Transepidermal Water loss 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 18-19 of copending Application No. 15/478,357 in view of Qin et al. (US 2018/0320318) (Qin) and Morin et al. (US 2009/0255640) (Morin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of fibers in the form of first wet laid fibrous structure and a second ply comprising a second wet laid fibrous structure, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Qin renders obvious the fibers of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. Further, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 16, and 18-19 of copending Application No. 15/478,410 in view of Qin et al. (US 2018/0320318) (Qin) and Morin et al. (US 2009/0255640) (Morin). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a multi-fibrous structure having a first ply comprising a fibrous layer formed of similar fibrous elements (hydroxyl polymer) and a second fibrous layer formed of a first wet laid fibrous structure comprising fibrous elements and a second ply comprising a second wet laid fibrous structure, wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Qin renders obvious the fibrous elements of the first wet laid fibrous structure comprising cellulosic fibers in view of absorbency, softness, and biodegradability. Paragraph [0002]. Further, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].
Given that the structure and material of the copending Application No. 15/478,410 in view of Qin and Morin is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the copending Application No. 15/478,410 in view of Qin and Morin would intrinsically have a Transepidermal Water loss (TEWL) % Difference Value (Wipe 144 Day 5) of less than 42.0% as measured according to the TEWL Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,326 in view of Morin et al. (US 2009/0255640).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,344 in view of Morin et al. (US 2009/0255640) (Morin).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].
Given that the structure and material of the copending Application No. 15/478,344 in view of Morin is substantially identical to the structure and material as used in the present 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-7, 11-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,322 in view of Morin et al. (US 2009/0255640).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Morin renders obvious imparting a first embossing pattern forming cushions in a first ply of a multi-ply tissue paper and a second embossing pattern forming protrusions in a second ply of a multi-ply tissue paper, i.e., second ply is different, in view of imparting improved hand feel, haptical experience, optical experience, and bulk. See, e.g., abstract and paragraphs [0004], [0007], [0013], and [0015-0016].
Given that the structure and material of the copending Application No. 15/478,322 in view of Morin is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the copending Application No. 15/478,322 in view of Morin would intrinsically have a Transepidermal Water 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Response to Arguments
The previous rejection of claims 1-3, 6-7, 11-12, and 15-20 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicants respectfully submit that Close in view of Cabell fails to teach each and every element of Claim 1, the independent claim, as amended, because Close in view of Cabell fails to teach, at a minimum, a multi-ply fibrous structure comprising a first ply and a second ply different from the first ply. Therefore, Applicants respectfully submit that Claim 1, as amended, is not rendered obvious over Close in view of Cabell. MPEP 2143.03. Further, Applicants respectfully submit that Claims 6-7, 11-12 and 15-20, which ultimately depend from Claim 1, as amended, are not rendered obvious over Close in view of Cabell. MPEP 2143.03.”

Remarks, pg. 5
The Examiner respectfully traverses as follows:


In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants' request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).
 
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789